SAYRE, J.
— We are not advised of any reason why this case should not have been tried in the criminal court of Jefferson county, and cannot affirm error of the ruling of that court by which defendant’s plea to the jurisdiction was held to be unavailing. That court had jurisdiction to try cases of this character, and the act of September 26, 1903 (Loc. Acts 1903, p. 379), establishing an inferior court in precincts 21 and 37 in Jefferson county, conferred upon the judge of that court the power to “take affidavits and issue warrants for misdemeanors directly returnable to any court having final jurisdiction thereof.” The warrant in this case was issued by the judge.
Appellant moved to quash the warrant and affidavit upon grounds which involved matters dehors the record. He reserved no exception to the adverse ruling of the court, nor does the record contain a bill of exceptions. In this state of the record we are unable to review the ruling of the trial court. — Garrett v. State, 97 Ala. 18, 11 South. 327.
The other question argued by counsel for appellant is raised for the first time in this court. It is not jurisdictional, and a ruling should have been invited in the trial court. It will not be reviewed.
Accordingly the judgment of the trial court must be affirmed.
Dowdell, C. J., and Anderson and Evans, JJ., concur.